FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4860
                 _____________________________

CHRISTIE SPIKES,

    Appellant,

    v.

SHANE FONVILLE,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

                         August 30, 2018


PER CURIAM.

     Appellant, the mother, challenges the portions of the trial
court’s order that legally changed the surname of the parties’
minor child and allocated the dependency tax exemption to the
parties in alternating years. Appellant contends there was no
evidence to support the trial court’s decision to change the minor
child’s name, and the trial court was without authority to allocate
the tax exemption directly. We affirm the portion of the trial
court’s order changing the minor child’s name without further
discussion, but we agree that the trial court exceeded its
authority when it directly allocated the dependency tax
exemption and reverse accordingly.
     A trial court has the authority to adjust a total minimum
child support award based upon the impact of an IRS dependency
tax exemption by ordering a parent to execute a waiver of the
exemption, contingent upon the parent paying child support
being current in their support payments. § 61.30(11)(a)8., Fla.
Stat. However, the court does not have the authority to make the
allocation of the tax exemption directly; rather, in accordance
with the statute, the trial court is only permitted to order a party
to execute a waiver of the exemption. El-Hajji v. El-Hajji, 67 So.
3d 256, 259 (Fla. 2d DCA 2010); Geddies v. Geddies, 43 So. 3d
888, 889 (Fla. 1st DCA 2010).

     Here, the record demonstrates that the trial court did not
abuse its discretion in ordering the dependency exemption to
alternate between the parties. However, the trial court erred
when it failed to structure the transfer of the dependency
exemptions in accordance with the language of section
61.30(11)(a)8. Accordingly, we affirm the portion of the trial
court’s order awarding the exemption to both parties, but remand
for the trial court to order appellant to waive the exemption for
odd years, on the condition that appellee is current on his child
support payments. In all other respects, we affirm.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF, JAY, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Curtis W. Brannon of Curtis W. Brannon, P.A., Crestview, for
Appellant.

No Appearance for Appellee.



                                 2